[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: SUMMARY JUDGMENT MOTION NO. 132
Summary judgment is granted in favor of the defendant as the pleadings, its supporting documents and memorandum of law show that it was a principal employer pursuant to Connecticut General Statutes 31-291. That statute bars plaintiff's action and limits him to his Workers' Compensation remedies where the principal employer defense is established.
Plaintiff alludes to information contesting defendant's principal employer status in his memorandum but presented no affidavits or supporting documents. Plaintiff presented no affidavit to show that such documentation cannot be obtained. If plaintiff files such documentation or affidavit pursuant to the practice book rules on or before June 15, 1992, the court will reconsider its ruling.
E. EUGENE SPEAR, JUDGE